 


109 HR 169 IH: To amend the Intermodal Surface Transportation Efficiency Act of 1991 to designate a high priority corridor in California.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 169 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend the Intermodal Surface Transportation Efficiency Act of 1991 to designate a high priority corridor in California. 
 
 
1.California high priority corridorSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2031; 109 Stat. 596; 112 Stat. 190) is amended by adding at the end the following: 
 
(46)I–710 between the terminus at Long Beach, California, to State Route 60 in California..  
 
